Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Preliminary amendment to the claims filed on 4/7/2020 does not comply with the requirements of 37 CFR 1.121(c) because the Preliminary Amendment is not rewriting based on Claims filed on 4/16/2019. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c).

The Preliminary Amendment filed on March 25, 2021 has been received and entered. Claims 1-3, 5-13 and 15-25 have been amended. Claims 4 and 14 have been canceled. Claims 26-42 have been newly added.
The pending claims 1-3, 5-13 and 15-42 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019, 10/08/2020 and 3/5/2021 have been considered by the examiner.  Please see attached PTO-1449.

The information disclosure statement filed 10/08/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the 

Claim Objections
Claims 11, 13 and 15 are objected to because of the following informalities:  
As to claim 11, line 12, recites “for processing” performing functionality, line 12 recites “for scanning” performing functionality and line 15 recites “for executing the query plan”. It indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2111.04.        
Similar problem exists in claims 13 and 15.
Appropriate correction is required.
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5-7, 9, 10, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “means for connecting”, “means for identifying”, “means for generating”, “means for assigning”… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 10-12, 16, 20, 21, 24, 26, 28, 30, 32, 33, 37, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Wong et al. (U.S. Pat. Pub. 2018/0218044).

Referring to claim 1, Chappell et al. teaches a system comprising: 
means for connecting a database platform to an external table (data is stored in partitions based on a partition organization parameter, such that all data records having a given value of a partition organization parameter are stored in the same partition. Example partition organization parameters include, but are not limited to, a subject of a resource description framework statement, a predicate of a resource description framework statement … a field of a Chappell et al., Para. 11. FIG. 3 illustrates an exemplary implementation of a data management system 300. System 300 includes servers 302,304,306,308 interconnected with a query server 310 via one or more networks 315…Data records are partitioned into data partitions 332, 334, 336, 338 across servers 302, 304, 306, 308, see Chappell et al., Para. 37);
means for receiving a query comprising one or more predicates, the query directed at least to data in the external table (A query can include a number of constraints. In one embodiment, a query optimization can include clumping contiguous constraints having the same value for a partition organization parameter into a subquery that can be evaluated against a single partition of a data management system, see Chappell et al., Para. 13. At step 205, constraints of a query are provided, see Chappell et al., Para. 125);
means for identifying, based on metadata, one or more partitions in the external table comprising data satisfying the one or more predicates (At step 210, contiguous constraints in the query are determined that have the same value for the partition organization parameter, see Chappell et al., Para. 30. At step 215, contiguous constraints that have the same value for the partition organization parameter are clumped, see Chappell et al., Para. 31. At step 220, each clumping is organized into a subquery, see Chappell et al., Para. 34. At step 230, each subquery is evaluated against data within the partition having the data records corresponding to the partition organization parameter value for that subquery, see Chappell et al., Para. 36);
means for generating a query plan for processing the query, the query plan comprising a plurality of discrete subtasks, the plurality of discrete subtasks comprising tasks for scanning the identified one or more partitions in the external table for data satisfying the one or more predicates (At step 210, contiguous constraints in the query are determined that have the same value for the partition organization parameter, see Chappell et al., Para. 30. At step 215, contiguous constraints that have the same value for the partition organization parameter are clumped, see Chappell et al., Para. 31. At step 220, each clumping is organized into a subquery, see Chappell et al., Para. 34); and
means for assigning, based on the metadata, the plurality of discrete subtasks to one or more nodes in an execution platform for executing the query plan (each subquery is then pushed down to the server having the partition storing the RDF statements with the subject value corresponding to the subquery, see Chappell et al., Para. 40).
However, Chappell et al. does not explicitly teaches 
the database platform having read access for the external table, the database platform not having write access for the external table.
Wong et al. teaches 
the database platform having read access for the external table, the database platform not having write access for the external table (The users of user systems 1112 may differ in their respective capacities, and the capacity of a particular user system 1112 might be entirely determined by permissions (permission levels) for the current user…different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, see Wong et al., Para. 523).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al., to have the database platform having read access for the external table, the database platform not having write access for the Wong et al., to have the query may be made more efficient by only looking in one table partition rather than having the system walk through all possible partitions of a common table (Wong et al., Para. 257).

As to claim 2, Chappell et al. teaches the external table is based on a source directory (the partition having data records for the corresponding partition organization parameter value, see Chappell et al., Para. 3, wherein “partition organizing parameter” is interpreted source directory) in a data storage platform that is separate from the database platform (query engine 120 and partitions 105, 110, 115 are associated with one computing device, such as a database server. In another example, partition 105, partition 110, partition 115, and one or more of the aspects of query engine 120 are distributed across two or more computing devices (e.g., computers connected via one or more networks), see Chappell et al., Para. 15)( Query server 310…convert a query to an abstract form, order constraints of a query for efficiency, determine contiguous constraints having the same value of a partition organizing parameter, generating a subquery from constraints of query for each value of a partition organizing parameter in the constraints, managing the location of data records in partitions 332, 334, 336, 338, compiling executable functions for the subqueries, delegating a query and/or subquery to a different level of the data system distribution hierarchy, evaluating a query and/or subquery against data in one or more of partitions, and any combinations thereof, see Chappell et al., Para. 39, wherein the “partition organizing parameter” is in Query server 310 [as “data storage platform”], which is separate from partitions 332, 334, 336, 338).

Chappell et al. teaches the metadata comprises information about data stored in the external table, the information comprising one or more of: cumulative table metadata for the external table; partition statistics for a partition of the external table; and a column expression property for a column of a partition of the external table (Query server 310 may also include one or more tables or other record (e.g., stored in one or more memory elements) for recording the location of data records in partitions based on partition organizing parameter values (e.g., a cross-over table correlating partition location and partition organizing parameter value), for recording statistics about the data, and any combinations thereof, see Chappell et al., Para. 39).  

As to claim 10, Chappell et al. teaches means for storing the metadata in a partition storage object on a shared storage platform associated with the database platform, wherein the shared storage platform is separate from the external table (Query server 310 may also include one or more tables or other record (e.g., stored in one or more memory elements) for recording the location of data records in partitions based on partition organizing parameter values (e.g., a cross-over table correlating partition location and partition organizing parameter value), for recording statistics about the data, and any combinations thereof, see Chappell et al., Para. 39).

Referring to claim 11, Chappell et al. teaches a method comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 10 rejection.

Referring to claim 21, Chappell et al. teaches one or more non-transitory computer readable storage media (memory, see Chappell et al., Para. 51) storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising, which recites the corresponding limitations as set forth in claims 1 and 2 above; therefore it is rejected under the same subject matter.

Claim 24 is rejected under the same rationale as stated in the claim 6 rejection.

As to claim 26, Chappell et al. as modified teaches means for pruning, based on the metadata, all partitions in the external table that do not comprise data satisfying the one or more predicates (a query may include only constraints that can be evaluated against a single partition, see Chappell et al., Para. 44. At step 210, contiguous constraints in the query are determined that have the same value for the partition organization parameter, see Chappell et al., Para. 30. At step 215, contiguous constraints that have the same value for the partition Chappell et al., Para. 31. At step 220, each clumping is organized into a subquery, see Chappell et al., Para. 34).

Claim 28 is rejected under the same rationale as stated in the claim 26 rejection.

Claim 30 is rejected under the same rationale as stated in the claim 26 rejection.

Referring to claim 32, Chappell et al. teaches a system comprising:
at least one processor (processor, see Chappell et al., Para. 51); and
one or more non-transitory computer readable storage media (memory, see Chappell et al., Para. 51) containing instructions executable by the at least one processor for causing the at least one processor to perform operations comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 33 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 37 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 41 is rejected under the same rationale as stated in the claim 10 rejection.

Claim 42 is rejected under the same rationale as stated in the claim 26 rejection.

Claims 3, 13, 22, 27, 29, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Wong et al. (U.S. Pat. Pub. 2018/0218044) as applied to claims 1, 2, 6, 10-12, 16, 20, 21, 24, 26, 28, 30, 32, 33, 37, 41 and 42 above, and in further view of Bellingan et al. (U.S. Pat. No. 9,659,040).

As to claim 3, Chappell et al. teaches
means for identifying, based on the metadata, one or more partitions in internal database data comprising data satisfying the one or more predicates (At step 210, contiguous constraints in the query are determined that have the same value for the partition organization parameter, see Chappell et al., Para. 30. At step 215, contiguous constraints that have the same value for the partition organization parameter are clumped, see Chappell et al., Para. 31. At step 220, each clumping is organized into a subquery, see Chappell et al., Para. 34),
wherein the plurality of discrete subtasks further comprises tasks for scanning the identified one or more partitions in the internal database data for data satisfying the one or more predicates (At step 230, each subquery is evaluated against data within the partition having the data records corresponding to the partition organization parameter value for that subquery. Those of ordinary skill will recognize a variety of ways to evaluate the executable functions of a subquery against data in a partition. Results from each subquery may be joined to answer the query, see Chappell et al., Para. 36).
However, Chappell et al. as modified does not explicitly teach
the database platform has read access and further has write access to the internal database data.
Bellingan et al. teaches 
the database platform has read access and further has write access to the internal database data (database security context may be granted write privileges for a particular table, see Bellingan et al., Col. 13, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have the database platform has read access and further has write access to the internal database data, as taught by Bellingan et al., to improve management of security context used for database operations (Bellingan et al., Col. 4, lines 41-43).

Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 22 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 27 is rejected under the same rationale as stated in the claim 26 rejection.

Claim 29 is rejected under the same rationale as stated in the claim 26 rejection.

Claim 31 is rejected under the same rationale as stated in the claim 26 rejection.

Claim 34 is rejected under the same rationale as stated in the claim 3 rejection.

.

Claims 5, 15, 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Wong et al. (U.S. Pat. Pub. 2018/0218044) as applied to claims 1, 2, 6, 10-12, 16, 20, 21, 24, 26, 28, 30, 32, 33, 37, 41 and 42 above, and in further view of Loaiza et al. (U.S. Pat. Pub. 2014/0281247).

As to claim 5, Chappell et al. as modified does not explicitly teach
means for reading the metadata to determine whether a first partition is stored in a cache of any of a plurality of nodes of the execution platform; and
means for, in response to the first partition being stored in the cache of a certain node of the execution platform, assigning, to the certain node, a task for scanning the first partition.
However, Loaiza et al. teaches 
means for reading the metadata to determine whether a first partition is stored in a cache of any of a plurality of nodes of the execution platform (In step 375…This correspondence may be established by comparing the metadata sent by the server as part of the request with the metadata that is stored in the cache and that describes the cache contents. Such metadata may include the range of data blocks cached, the columns that have been cached, and the indication of all the rows that are present of some subset of rows, see Loaiza et al., Para. 74); and
means for, in response to the first partition being stored in the cache of a certain node of the execution platform, assigning, to the certain node, a task for scanning the first partition Loaiza et al., Para. 76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have means for reading the metadata to determine whether a first partition is stored in a cache of any of a plurality of nodes of the execution platform; and means for, in response to the first partition being stored in the cache of a certain node of the execution platform, assigning, to the certain node, a task for scanning the first partition, as taught by Loaiza et al., to have efficient table-scan access (Loaiza et al., Para. 6).

Claim 15 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 23 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 36 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 7, 8, 17, 18, 25, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Wong et al. (U.S. Pat. Pub. 2018/0218044) as applied to claims 1, 2, 6, 10-12, 16, 20, 21, 24, 26, 28, 30, 32, 33, 37, 41 and 42 above, and in further view of Borthakur et al. (U.S. Pat. Pub. 2006/0059171).

As to claim 7, Chappell et al. as modified does not explicitly teach

means for refreshing the metadata in response to the modification being made to the external table.  
However, Borthakur et al. teaches 
means for receiving a notification that a modification has been made to the external table; and 
means for refreshing the metadata in response to the modification being made to the external table (in one embodiment metadata corresponding to one or more files may be stored in another file in a database format or another format, see Borthakur et al., Para. 56, upon detecting a file write operation directed to given file 250, filter driver 221 may be configured to update metadata corresponding to the last modified time of given file, see Borthakur et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have means for receiving a notification that a modification has been made to the external table; and means for refreshing the metadata in response to the modification being made to the external table, as taught by Borthakur et al., to improve search performance (Borthakur et al., Para. 5).

As to claim 8, one or more of an addition of a file, a deletion of a file, and an update to a file in a source location of the external table (upon detecting a file write operation directed to Borthakur et al., Para. 47).  

Claim 17 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 25 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 38 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 39 is rejected under the same rationale as stated in the claim 8 rejection.

Claims 9, 19 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Wong et al. (U.S. Pat. Pub. 2018/0218044) as applied to claims 1, 2, 6, 10-12, 16, 20, 21, 24, 26, 28, 30, 32, 33, 37, 41 and 42 above, and in further view of Feng et al. (U.S. Pat. Pub. 2009/0144338).

As to claim 9, Chappell et al. as modified does not explicitly teach refreshing the metadata in response to a threshold number of modifications being made to the external table. 
Feng et al. teaches refreshing the metadata in response to a threshold number of modifications being made to the external table (notices that it is receiving multiple writes for a record 50. After a threshold number of writes is reached, the storage unit 20 sends a request for the ownership to the current master (say, "east coast"). In this example, the request is just a write to the "master" field of the record 50 with the new value "west coast", see Feng et al., Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have means for reading the metadata to determine whether a first partition is stored in a cache of any of a plurality of nodes of the execution platform; and means for, in response to the first partition being stored in the cache of a certain node of the execution platform, assigning, to the certain node, a task for scanning the first partition, as taught by Feng et al., to improve continuity and efficiency (Feng et al., Para. 4).

Claim 19 is rejected under the same rationale as stated in the claim 9 rejection.

Claim 40 is rejected under the same rationale as stated in the claim 9 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168